—Appeal by the defendant from a judgment of the Supreme Court, Queens County (McCann, J.), rendered May 12, 1997, as amended May 29, 1997, convicting him of robbery in the first degree and sexual abuse in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment as amended is affirmed.
*599The defendant’s contention that the evidence was legally insufficient to establish his guilt is not preserved for appellate review (see, CPL 470.05 [2]; People v Davis, 249 AD2d 486). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Hallums, 157 AD2d 800; People v Shealy, 51 NY2d 933). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed is not harsh or excessive (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., Miller, Ritter and Gold-stein, JJ., concur.